           Case 1:20-cv-06733-CM Document 2 Filed 08/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EMIL GODING,
                                Petitioner,
                                                               1:20-CV-6733 (CM)
                    -against-
                                                                   ORDER
 MICHAEL CAPRA,
                                Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, who appears pro se, brings this petition for a writ of habeas corpus under 28

U.S.C. § 2254. The Court denies the current petition without prejudice for the following reasons.

       Petitioner has previously submitted to this Court a substantially similar petition, which is

presently pending before District Judge Alison J. Nathan of this Court, and has been referred to

Magistrate Judge Ona T. Wang of this Court, in Goding v. Capra, 1:20-CV-6390 (AJN) (OTW).

As the current petition raises the same claims, no useful purpose would be served by litigating it.

The current petition is therefore denied without prejudice to the pending petition in Goding,

1:20-CV-6390 (AJN) (OTW).

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket.

       The current petition is denied without prejudice as duplicative.

       Because the current petition makes no substantial showing of a denial of a constitutional

right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.
           Case 1:20-cv-06733-CM Document 2 Filed 08/24/20 Page 2 of 2




       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   August 24, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                2
